                     IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION (AKRON)

   In re:                                        CHAPTER 7 CASE NO.: 19-50189

          ROBERT CUMMINGS,                       JUDGE: ALAN M. KOSCHIK

                      Debtor.                    MOTION FOR ADDITIONAL TIME TO
                                                 FILE MISSING DOCUMENTS

          Debtor Robert Cummings, through counsel, respectfully moves this Court for an

additional two (2) weeks to file the missing documents in his case. In support, he states

that in collecting additional information after his January 31 filing, and based on recent

contact from a creditor of his wife’s, Mr. Cummings believes that he may need to move to

convert the case to a Chapter 13 and also that his wife may be filing to be joined in that

same Chapter 13. Accordingly, he respectfully requests two (2) additional weeks—until

February 28, 2019—to submit the missing documentation, motion to convert, and a

proposed Chapter 13 Plan.

          Mr. Cummings believes that no creditors will be prejudiced by this brief delay as

his intention is to convert to a Chapter 13 which will result in payments to his creditors,

and no garnishment, foreclosure, or other active collection efforts were halted by the

filing.

          The Chapter 7 Trustee, Harold Corzin, indicated by phone call on February 14,

2019, that he does not object to this request.

                                                      Respectfully submitted,

                                                      /s/ Rebecca J. Sremack
                                                      Rebecca J. Sremack #0092313
                                                      Sremack Law Firm LLC
                                                      2745 South Arlington Road
                                                      Akron, Ohio 44312
                                                      Phone: 330.644.0061
                                                      Fax: 330.644.7241
                                                      info@sremacklaw.com
                                                      Counsel for Debtor




19-50189-amk        Doc 6   FILED 02/14/19       ENTERED 02/14/19 14:29:09      Page 1 of 2
                              CERTIFICATE OF SERVICE

I hereby certify that on February 14, 2019, a copy of the foregoing Motion for Additional
Time to File Missing Documents was filed electronically via this Court’s ECF system and
served upon all parties indicated on the electronic filing receipt, including:

   The Chapter 7 Trustee (Harold A. Corzin)
   The U.S. Trustee

It was also sent this same day by regular mail to the following:

   Timbertop Condominium No. 2                       Capital One Bank USA NA
   333 S Main St Ste 702                             ATTN: General Correspondence
   Akron OH 44308-1228                               PO Box 30285
                                                     Salt Lake City UT 84130-0285
   Target
   PO Box 9500                                       Old Navy
   Minneapolis, MN 55440-9500                        PO Box 965004
                                                     Orlando, FL 32896-5004
   Capital One Bank
   PO Box 6492                                       PNC Bank
   Carol Stream IL 60197-6492                        6750 Miller Road
                                                     Brecksville OH 44141-3239



                                                     /s/ Rebecca J. Sremack
                                                     Rebecca J. Sremack #0092313
                                                     Counsel for Debtor




                                             2


19-50189-amk      Doc 6    FILED 02/14/19     ENTERED 02/14/19 14:29:09       Page 2 of 2
